Citation Nr: 0822567	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, including service in the Republic of Vietnam from 
December 1969 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In June 2007, the appeal was remanded 
for additional development.  It has now been returned to the 
Board for additional appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in October 2003 and January 
2007 specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and January 2007.  

Service Connection - PTSD

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  When an 
appellant is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d)(f) (2007).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran seeks service connection for PTSD that he claims 
is related to his service in the Army.

Private and VA records dated from 2003 through 2007 reflect 
treatment for what is classified as PTSD.  He was sent a 
notice letter in October 2003 requesting information 
regarding PTSD stressor events.  In a January 2005 statement, 
he responded noting that he served at Cu Chi, Vietnam, with 
the 2/27th Infantry from December 1969 to November 1970, 
supporting the 25th Infantry Division.  He said that he lived 
under extremely stressful conditions.  His life came under 
threat during enemy attacks at the base.  He said that there 
were many enemy deaths and that U.S. soldiers were wounded 
and/or killed.  (He failed to furnish the dates of these 
incidents and did not furnish the names and organization of 
any soldiers wounded and/or killed.)  The claimant furnished 
"Exhibit C" and "Exhibit D" which are noted to be excerpts 
from decisions regarding other veterans.  Specifically, 
Exhibit C noted that Cu Chi base experienced numerous rocket 
attacks in May 1970.  In that case, however, the veteran who 
was the subject of that Board decision was absent without 
leave from May 3, through June 12, 1970.  Exhibit D states 
that areas of Cu Chi were subjected to numerous enemy attacks 
during July-August 1970 and that these attacks resulted in 
casualties.

Also of record are statements made by the veteran regarding 
inservice stressors.  For example, at the time of VA 
psychiatric examination in June 2003, he indicated that while 
he was stationed in Germany, he was threatened with a razor, 
and that while he was in Vietnam, he witnessed dead 
Vietnamese bodies.  He also reported that he witnessed 
another soldier attempt suicide with a grenade.  This 
incident resulted in the soldier losing his leg.

Regardless of whether the veteran would receive a diagnosis 
of PTSD stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  
Specifically, it is noted that the claim was remanded in 2007 
so that an attempt could be made to corroborate the veteran's 
alleged inservice events.  The veteran was to be given an 
opportunity to provide a comprehensive statement regarding 
his alleged stressor incidents, including, if possible, 
information as to whether his unit actually participated in 
the attacks at Cu Chi and whether he was an active 
participant.  He was also to provide details as to the 
personal attack in Germany.  It was pointed out that he had 
failed to indicate if the incident was reported, and, if so, 
which organization had investigated it.  The veteran was to 
provide a comprehensive statement as to the identity of the 
soldier who attempted suicide in this presence, as well as 
the approximate time and place of that incident.  The Board 
notes that previous attempts to obtain this information are 
of record.  

The claimant did not respond to the REMAND request, and the 
claim was returned to the Board with argument by his service 
representative.  

As noted earlier, the evidence necessary to establish that a 
claimed stressor actually occurred varies depending on 
whether the veteran "engaged in combat with the enemy."  
However, in this case, there is nothing currently in the 
record that shows he engaged in combat.  Although the record 
reflects that he received awards and commendations, none of 
these reflects that he engaged in combat.  Moreover, he has 
not specifically alleged such.  Because it appears that the 
veteran did not engage in combat with the enemy, his lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor(s).  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence to corroborate the 
stressor(s). 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d), (f) (2007); Gaines v. West, 11 Vet. 
App. 353, 357- 58 (1998).  The corroboration of every detail 
is not required.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  However, corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  In summary, 
corroboration of the alleged stressors is not evidenced in 
the claims file and attempts to obtain such have been 
unsuccessful.  

It is also pointed out that service in or near a "combat 
zone" does not necessarily mean that the veteran himself 
engaged in combat against the enemy.  See VAOPGCPREC 12-99 
(65 Fed. Reg. 6, 257 (2000)).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.  Id.  The vague and 
general nature of stressor allegations, when considered along 
with other considerations - lack of combat-specific awards; 
no notation in DD 214 as to assignment to combat duty - are 
highly probative and tend to disfavor the claim.

On numerous occasions, the RO requested that the veteran 
furnish a list of his claimed in-service stressor events, and 
the response from the veteran did not provide sufficient 
detail (specific names, places and dates) to enable the RO to 
verify these incidents.  See, e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991) (the duty to assist is not always a 
one-way street).  The veteran himself must carry the burden 
of advancing sufficiently detailed information about at least 
one incident to enable VA to corroborate them.  He has not 
done so here, even though this responsibility lies with him 
under 38 C.F.R. § 3.159(c)(2)(i) and he had ample notice of 
the importance of a verified stressor in his case.  The 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost, supra, 
since there is no independent evidence of the events the 
veteran described and given, his vague claims, no attempt can 
be made to determine if his units came under attack.  See 
Pentecost, supra, (stating that a veteran need not 
corroborate a noncombat stressor of enemy rocket attacks on a 
base where his unit was stationed with evidence of his 
physical proximity to, or firsthand experience with, the 
attacks, but rather that his presence with the unit at the 
time the attacks occurred corroborates his statement that he 
experienced such attacks personally).

Whether the veteran has been diagnosed with PTSD in this case 
is not determinative.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and meet the criteria of 
DSM-IV.  Moreover, the diagnosis of PTSD must be based either 
on a claim of account of events during demonstrated combat 
status or on verified stressors.  Such is not the case here.  

The preponderance of the evidence is against the claim to 
service connection for PTSD; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


